Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  November 19, 2014                                                                   Robert P. Young, Jr.,
                                                                                                  Chief Justice

                                                                                      Michael F. Cavanagh
  150118(57)                                                                          Stephen J. Markman
                                                                                          Mary Beth Kelly
                                                                                           Brian K. Zahra
  WINDRUSH, INC.,                                                                  Bridget M. McCormack
           Plaintiff-Appellant,                                                          David F. Viviano,
                                                                                                       Justices
                                                             SC: 150118
  v                                                          COA: 315958
                                                             Kent CC: 09-008274-CK
  LEE VANPOPERING, SHAGBARK
  DEVELOPMENT, INC., and NORTHLAND
  MANAGEMENT, INC.,
             Defendants-Appellees.
  ________________________________________/

         On order of the Chief Justice, the motion of the defendants-appellees for a third
  extension to the time for filing their responsive brief in this application for leave to
  appeal is DENIED.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 19, 2014